WILLIAMS, Circuit Judge,
dissenting:
Leach’s violation of the National Labor Relations Act consisted of refusing to concede that its collective bargaining agreement continued to apply to employees in its Los Angeles Relay Division after it relocated them to its facility in Buena Park. On July 3,1991, having unequivocally stated its intention not to recognize the union that had been the workers’ bargaining representative in Los Angeles, the company started the move by relocating 35 workers (of the 280 ultimately moved), who immediately resumed their work making relays in the new location. Absent certain limiting conditions (discussed below), which never developed, this refusal to recognize the union violated the Act. See, e.g., Maj.Op. at 805. Here the majority and I diverge. The majority, as I understand it, says that the six-month limitations period under § 10(b) of the Act, 29 U.S.C. § 160(b), did not begin to run on July 3 because on that date (and for some time thereafter) the union lacked “access to sufficient information about the Buena Park operation to evaluate Leach’s bargaining obligations.” Maj.Op. at 807. The trouble with this, and the nub of my disagreement, is that by July 3 the union was on notice of facts that made the likelihood of any conditions that would negate Leach’s liability vanishingly remote. As Leach argued persuasively before us, see Pet.Br. at 27-29, the union was thus on notice of all it needed to know.
The majority observes that Leach failed to inform the union “what lay in store for relay production at Buena Park, what the appropriate bargaining unit might eventually look like, or whence its employees might ultimately come.” Maj.Op. at 807. Concretely, this refers to the possibility that relay workers from Los Angeles might have constituted less than a “substantial percentage” of the workers in what might emerge as the appropriate bargaining unit in Buena Park. See Maj.Op. at 805. This in turn could have occurred only if the relocated workers from L.A. were combined with employees already at Buena Park, or with new hires, so that the relocated workers from L.A. did not ultimately comprise a substantial percentage of the resulting bargaining unit at Buena Park.
In fact, no such blending appears ever to have been a serious possibility. There is no indication that the relocated employees ever worked at Buena Park with employees already there in such a way as to make the whole Buena Park operation the appropriate bargaining unit. Moreover, neither the union nor the Board has suggested that there was even loose talk of any new hires being brought into the relay unit, let alone in numbers that would have cast doubt on whether, at “substantial completion” of the transfer process, the transferees would constitute a substantial percentage of the unit of relay workers. That alone distinguishes Harte & Co., 278 N.L.R.B. 947, 1986 WL 68757 (1986), see Maj.Op. at 805, 806, which involved large numbers of new hires at the outset and thus genuine doubt about the composition of the new unit until “substantial completion” of the transfer.
The 35 bargaining unit members knew, within hours of arrival at Buena Park, that they had not been blended into the old Buena Park unit and that no new workers had been hired into their unit. Of course it is possible that none of the 35 played any formal role in union activities, or even, conceivably, was a *811member of the union at all. But at least when the requisite information is held by a substantial number of bargaining unit members, it makes sense to attribute their knowledge to the union; after all, it is the unit members’ representative. So the Fifth Circuit has held. In National Treasury Employees Union v. Federal Labor Relations Authority, 798 F.2d 113 (5th Cir.1986), the employer told employees of a new “no jeans” policy and thereafter enforced it. In applying 5 U.S.C. § 7118(a)(4), a six-month statute of limitations analogous to § 10(b), the court said that the announcement to employees and enforcement of the policy put the union on constructive notice of the alleged unfair labor practice. “Union stewards, at least, knew or should have known of the policy. While such knowledge may not be directly attributable to the Union, it demonstrates that the Union, in the exercise of reasonable diligence, should have been aware of the no jeans policy.” 798 F.2d at 116. True, in National Treasury Employees Union .the employing agency had invited the union to the announcement meeting, id., while here the company was stonewalling the union. But there is no suggestion in the Fifth Circuit decision that it turned on that, rather than on the assumed ready communications links between workers and their bargaining representatives. Indeed, one might think that Leach’s intractability would have made the union especially quick to tap the information held by the workers it represented.
Moreover, it is clear that if the union had filed an unfair labor practice charge on July 3, the Board would not have rejected it as premature. In Marine Optical, Inc., 255 N.L.R.B. 1241, 1981 WL 20378 (1981), enf'd, N.L.R.B. v. Marine Optical, Inc., 671 F.2d 11 (1st Cir.1982), even though new hires initially outnumbered the transferees, the Board held that the unfair labor practice dated from the day that the company transferred the first unit members and applied to them terms and conditions different from those prescribed by the bargaining agreement.
Given the essentially undisputed evidence of what the union could readily have ascertained on July 3, the Board’s application of its “substantial completion” analysis has silently dropped constructive notice out of § 10(b). Accordingly, I dissent.